NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 10a0540n.06

                                                  No. 08-6464                                        FILED
                                                                                                 Aug 23, 2010
                              UNITED STATES COURT OF APPEALS                               LEONARD GREEN, Clerk
                                   FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,

        Plaintiff-Appellee,

v.                                                            ON APPEAL FROM THE UNITED
                                                              STATES DISTRICT COURT FOR THE
GLENN R. DEAN,                                                WESTERN DISTRICT OF KENTUCKY

        Defendant-Appellant.

                                                      /


Before: SILER and CLAY, Circuit Judges; and GRAHAM, District Judge.*

        PER CURIAM. Defendant Glenn Dean appeals the district court’s judgment sentencing him

to 180 months imprisonment after Defendant pled guilty to being a felon in possession of a firearm

in violation of 18 U.S.C. § 922(g)(1). The district court based this sentence on its finding that

Defendant should be classified as a career criminal under the Armed Career Criminal Act, 18 U.S.C.

§ 924(e) (“ACCA”) and, thus, is subject to a 180 month mandatory minimum. On appeal, Defendant

argues that the district court erred by finding that two robberies he committed within 30 minutes of

each other on June 12, 1997 count as separate predicate offenses for purposes of the ACCA.

        The determination of whether a course of conduct is a single occasion or multiple occasions

for purposes of the ACCA is a question of law that we review de novo. United States v. Murphy,

107 F.3d 1199, 1208 (6th Cir. 1997).


        *
          The Honorable James L. Graham, United States District Judge for the Southern District of Ohio, sitting by
designation.
       Defendant’s argument that he was compelled by the two other perpetrators to participate in

the second robbery on June 12, 1997–so that both robberies should be considered together to

constitute a single course of criminal conduct–is not supported by the record. Because it is

undisputed in the instant case that Defendant’s offenses were committed “at different times and

places and against different victims,” we are bound by United States v. Brady to find that they were

committed on occasions different from one another under the ACCA. 988 F.2d 664, 669 (6th Cir.

1993) (en banc). Accordingly, because Defendant was properly classified as a career offender for

purposes of the ACCA, we AFFIRM the district court’s judgment subjecting Defendant to a 180

month mandatory minimum sentence.